United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL CORRECTIONAL
INSTITUTION TEXARKANA, Texarkana, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1751
Issued: April 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 19, 2019 appellant, through counsel, filed a timely appeal from a March 11,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before th e Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 11, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On September 6, 2018 appellant, then a 33-year-old cook foreman, filed an occupational
disease claim (Form CA-2) alleging an emotional condition as a result of factors of his federal
employment. He stated that his condition occurred due to his day to day interaction with inmates.
Appellant noted that he watches inmates cook meals on a day-to-day basis and that he is on the
defensive when he is around inmates in the kitchen. He reported that he first became aware of his
condition and its relationship to his federal employment on September 2, 2018. Appellant stopped
work on September 3, 2018.
On September 6, 2018 OWCP received an undated note from William Eldridge, a social
worker, who recommended that appellant be placed on a six-week leave of absence due to stress.
Mr. Eldridge recommended that appellant avoid being around inmates or stressful situations.
In a development letter dated September 20, 2018, OWCP informed appellant of the
deficiencies of his claim and requested that he submit additional factual and medical evidence,
including a detailed description of the implicated work factors which he alleged caused his
emotional condition in addition to a well-rationalized report from his physician regarding the cause
of his emotional condition. It requested that he respond to the questions in an attached
questionnaire and return it to OWCP. On the same date, a development letter was sent to the
employing establishment requesting a response to appellant’s allegations. OWCP afforded both
parties 30 days to respond.
OWCP received a September 19, 2018 note from Craig Mueller, a family nurse
practitioner, who reiterated Mr. Eldridge’s recommendation for a six-week leave of absence.
Further, OWCP received duplicate reports dated October 16, 2018 from Dr. Tom Wright,
a licensed clinical psychologist. Dr. Wright indicated that he had treated appellant on and off from
2008 to 2010 for post-traumatic stress disorder (PTSD) “brought on by Middle East combat
experiences including immediate visual proximity to sudden violent death, believing himself
responsible for sudden violent death, being under personal threat and threat to companions of
sudden violent death.” He noted that appellant had numerous symptoms and that every available
treatment modality had been tried, but that they were met with limited success. Dr. Wright noted
that he was unable to recommend a line of work where it would be reasonable to anticipate a
remission of symptoms.
On November 19, 2018 OWCP received another undated note from Mr. Eldridge,
indicating that he saw appellant for six counseling sessions from September 4 to October 9, 2018.
Mr. Eldridge determined that appellant should not be around inmates or stressful work situations
until he was thoroughly assessed by his psychologist or psychiatrist. He noted that appellant
reported an increase in psychological sensitivity over the last seven months due to work-related
stress.

2

By decision dated December 12, 2018, OWCP denied appellant’s claim for an
employment-related emotional condition. It noted his allegation that watching inmates cook the
meals and dealing with inmates on a daily basis contributed to his condition, but denied his claim
on the factual component of the third basic element because he had not responded to the
questionnaire. OWCP found that the evidence of record failed to support that appellant actually
experienced the employment incident(s) alleged to have occurred. It concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
On January 11, 2019 appellant requested reconsideration.
In an undated report, received on January 7, 2019, Dr. Wright noted that he had treated
appellant since his return from Iraq and that he suffered from PTSD related to combat experiences
while working as a civilian contractor. He noted that his last clinical contact was on
January 3, 2019. Dr. Wright reported that appellant was subjected to constant harassment at the
employing establishment by the employee whose position and or promotion appellant had been
given because of his overseas service. He diagnosed PTSD and recommended continuation of
medication, therapy, and monitoring for suicidal ideation.
By decision dated March 11, 2019, OWCP denied modification of the prior decision. It
explained that appellant failed to submit a detailed statement as requested on September 20, 2018
and that without the detailed information it was unable to perform its adjudicatory function of
determining the truth of his allegations and whether the factors claimed to have caused his
condition to fell within the coverage of FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease. 6
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying an employment factor or incident alleged to have caused or
contributed to his or her claimed emotional condition; (2) medical evidence establishing that he or
she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical opinion

4

See supra note 2.

5

A.J., Docket No. 18-1116 (issued January 23, 2019); Gary J. Watling, 52 ECAB 278 (2001).

6

20 C.F.R. § 10.115(e); M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012 (issued
October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).

3

evidence establishing that the accepted compensable employment factors are causally related to
the diagnosed emotional condition.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA. 8 On the other hand, the disability
is not covered where it results from such factors as an employee’s fear of a reduction-in-force or
his or her frustration from not being permitted to work in a particular environment or to hold a
particular position.9
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and which working conditions are not deemed factors of employment and
may not be considered. 10 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence. 11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an emotional
condition while in the performance of duty, as alleged.
Appellant filed an occupational disease claim on September 6, 2018 alleging that his
interaction with inmates on a daily basis, including watching inmates cook meals in the kitchen,
resulted in the development of an emotional condition.
On September 20, 2018 OWCP asked appellant to complete a questionnaire and provide a
detailed description of the work factors that caused his condition, including the dates of the alleged
/incidents and the names of any involved parties. However, appellant has not responded and
therefore has not provided OWCP with the information necessary to adjudicate his emotional
condition claim. To meet his burden of proof a claimant must specifically identify the employment

7

See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).
8

L.H., Docket No. 18-1217 (issued May 3, 2019); Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB
125 (1976).
9

A.E., Docket No. 18-1587 (issued March 13, 2019); Gregorio E. Conde, 52 ECAB 410 (2001).

10

L.S., Docket No. 18-1471 (issued February 26, 2020); see Norma L. Blank, 43 ECAB 384, 389-90 (1992).

11

Id.

4

factors or incidents alleged to have caused his condition and establish a factual basis for his
allegations with probative and reliable evidence. 12
The Board finds that appellant has not met his burden of proof to establish his claim as he
has not adequately described to OWCP the work factors which he alleges caused him to sustain an
emotional condition.13
As appellant has not established that a compensable factor of employment, it is unnecessary
to address the medical evidence of record. 14
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an emotional
condition in the performance of duty, as alleged.

12

Id.

13

The Board notes that appellant’s medical records appear to support a severe psychiatric condition with his
attending physician suggesting total disability. To the extent that appellant may not be mentally capable of compiling
the necessary claim information, the employing establish may be requested to provide further information. See Federal
(FECA) Procedure Manual, Initial Development of Claims, Chapter 2.800.4(b)(1-2) (June 2011).
14

J.C., Docket No. 19-0542 (issued August 14, 2019); see M.P., Docket No. 15-0952 (issued July 23, 2015);
Alvin V. Gadd, 57 ECAB 172 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the March 11, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 6, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

